DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Esfandiari application filed with the Office on 6 November 2019.

Claims 1-4, 8-11, 14, 17, 19, and 21-29 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 6 November 2019, is acknowledged and has been entered.

Priority
The instant application is a US National Stage application of an International Patent Application, PCT/US2018/33164, filed on 17 May 2018.  Said International Patent Application claims priority to US Provisional Patent Applications: 62/666,163, filed on 3 May 2018; 62/652,936, filed on 5 April 2018; and 62/507,297, filed on 17 May 2017.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 6 November 2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fluorescent region 316, recited at least [0183] of the specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 315, shown in Figure 66.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Pourmand, et al. (US 2012/0222958 A1; hereinafter, “Pourmand”).

Regarding claim 1, Pourmand discloses methods and devices for detection of ion migration and binding, utilizing a nanopipette adapted for use in an electrochemical sensing circuit (Abstract; which reads upon the claimed, “[a] method of manipulating particles in a suspending medium”).  Pourmand teaches a 10 mM potassium phosphate solution is placed in the barrel of the nanopipette ([0116]; Figure 1; which reads upon, “immersing a first end of a nanopipette in a back-fill medium, the first end including an inlet”).  Additionally, Pourmand the tip of the nanopipette immersed in a solution 106 containing various ionic and/or carbohydrate species, wherein the nanopipette tip includes a 40-60 nm pore ([0116]; Figure 1; which reads upon “immersing a second end of the nanopipette in the suspending medium, the second end including a tip”).  Further, Pourmand teaches a reference electrode 110 placed in the sample solution 106 ([0116]; Figure 1; which reads upon the limitation, “applying a reference signal to the suspending medium”).  And, Pourmand additionally teaches having an interior electrode 104, and a measuring circuit between the interior electrode and an external electrode, wherein the measuring circuit comprises an amplifier for delivering a reversible voltage differential between said interior electrode relative to the external electrode ([0039]; which reads upon “applying a bias signal to the back-fill medium”).  Pourmand further teaches trapping of particles can be carried out within the “reaction zone” at the at the tip of the nanopipette ([0122]; Figure 2; which reads upon the limitation, “the reference signal and the bias signal defining an electrical signal having a characteristic that generates a potential well which traps particles proximate to the tip of the nanopipette”).

Regarding claim 3, Pourmand teaches reversibility in terms of reversing polarity within the sensor cavity, i.e., nanopipette bore ([0075]).

Regarding claim 4, Pourmand teaches the protein calmodulin was immobilized to the interior of a nanopipette tip and the sensor showed selectivity for calcium over magnesium in electrolytes of neutral pH, and the calcium signaling was reversible simply by immersing in fresh solution, wherein said sensor was used for over 20 separate measurements with reproducible and concentration-dependent signals ([0123]).

Regarding claims 10 and 11, Pourmand teaches the conical geometry as well as the nanometer size pore generates an interesting electrochemical behavior on solid state nanopore ([0134]).

Regarding claim 19, Pourmand teaches the output current follows changes in the input voltage and Small changes in current can be detected ([0095]).

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by M. Ghobadi, et al. (“Quantitative Estimation of Electro-osmosis Forces on Charged Particles inside a Borosilicate Resistive-Pulse Sensor”, In 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society, p. 4228-4231, August 2016; hereinafter, “Ghobadi”).

[a] device for manipulating particles in a suspending medium”).  Ghobadi teaches a 2 μm pre-pulled borosilicate pore (reads on “a nanopipette”) was back filled with electrolyte solution (1mM KCl and 10mM HEPES, pH 7.0) inserted into a 1mm cylindrical opening that separates two polydimethylsiloxane (PDMS) chambers sealed on a glass slide (reads on “a first chamber configured to receive a back-fill medium; a second chamber configured to receive the suspending medium; [and]. . . a first end located in the first chamber and a second end located in the second chamber, the first end including an inlet and the second end including a tip”).  Platinum electrodes were placed into the chambers (reads upon “a first electrode located in the first chamber; [and] a second electrode located in the second chamber”) and 30V DC potential difference was applied using a voltage generator (reads on “a signal source including a first terminal electrically coupled to the first electrode and a second terminal electrically coupled to the second electrode, the signal source configured to output a reference signal on the first terminal and a bias signal on the second terminal”) and a trans-impedance amplifier was used to amplify the output signal. The output current was recorded by acquisition hardware; and, after recording the baseline current, 10μL of 2.36 μm carboxylate beads diluted in buffer was injected into the borosilicate pore and electrical measurements along with microscopic observation of the bead’s mobility was monitored (reading upon “the reference signal and the bias signal defining an electrical signal having a characteristic that generates a potential well that traps the particles to the tip of the nanopipette”; A. Sensor Apparatus and Electrical Measurement, p. 4229; Figure 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pourmand in view of a US Patent Application Publication to Gibbons, et al. (US 2015/0185234 A1; hereinafter, “Gibbons”).


Pourmand does not teach in response to the particles accumulating at the tip of the nanopipette, moving the tip to a collection medium; and changing the characteristic of the electrical signal to release the particles from the potential well and into the collection medium.
Gibbons is in the field of detecting and measuring the concentration of an analyte ([0190]) and teaches in response to the particles accumulating at the tip of the pipette, moving the tip to a collection medium; and changing the characteristic to release the particles into the collection medium (a sample stored in a sample collection unit [0189]. A sample collection tip can be fit onto a pipette head according to the boss on the collection tip. The collection tip can then be used to distribute the liquid (collection medium) throughout the device and system. After the liquid has been distributed, the collection tip can be disposed, and the pipette head can be fit onto an assay unit according to the boss on the assay unit [0129]. In these assays the particles can be coated with an antigen [0474]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to include in response to the particles accumulating at the tip of the nanopipette, moving the tip to a collection medium; and changing the characteristic of the electrical signal to release the particles from the potential well and into the collection medium in the invention of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pourmand in view of a US Patent Application Publication to Muller, et al. (US 2011/0083961 A1; hereinafter, “Muller”).

Regarding claim 8, Pourmand teaches the limitations of instant claim 1, as detailed in the rejection above.
Pourmand does not teach particles include first particles and second particles different from the first particles, and the characteristic of the electrical signal is selected so that the potential well selectively traps the first particles.
Muller is in the field of selecting the particles ([0023]) and teaches the particles include first particles and second particles different from the first particles, and the characteristic of the electrical signal is selected so that the potential well selectively traps the first particles (the FIGS. 10A to 10C show an alternative exemplary embodiment of a field cage 13 that is arranged in a microfluidic system in accordance with the invention and onto which a carrier flow flows in the direction of the arrow, [0131]; FIG. 10A shows the state here after the charging of the field cage 13 with a particle 15 of a first particle type. In this state the field cage 13 generates a trapping field that fixes the particle 15 in the field cage 13 and keeps further particles 16 of a second particle type outside of the field cage 13, [0134]).
.

Allowable Subject Matter
Claims 9, 14, 17, 21, 22 and 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the limitation present in the indicated claims.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	18 September 2021